Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-10, 13-14, 16-20, 23-24, and 26-27 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senatori  (US Pub. 2013/0021750).



As per claim 1, Senatori discloses an electronic device comprising: 

a housing [Fig. 1, 3; para 0011; electronic device]; 

a fan [Fig. 1, 3; para 0011; fans]; 

a first sensor [Fig. 1, 3; para 0011-0012; sensors]; 

a second sensor [Fig. 1, 3; para 0011-0012; sensors]; and 

a processor [Fig. 1, 3; para 0012; processor] to: 
at least one of analyze first sensor data generated by the first sensor to detect a presence of a subject proximate to the electronic device or analyze second sensor data generated by the second sensor to detect a gesture of the subject [Fig. 1-4; para 0008-0013; at least detecting a presence of a human being proximate to the electronic device]; and 

adjust one or more of an acoustic noise level generated the fan or a temperature of an exterior surface of the housing based on one or more of the presence of the subject or the gesture [Fig. 1-4; para 0008-0013; adjusting the temperature and/or speed of cooling fan based on detecting a presence of a human being proximate to the electronic device].


As per claim 9, Senatori discloses an apparatus comprising: 

a user presence detection analyzer [Fig. 1, 3; para 0011-0012; sensors]; 

an image data analyzer [Fig. 1, 3; para 0011-0012; one of sensors can be an image detection sensor (i.e., a camera)]; 

a motion data analyzer [Fig. 1, 3; para 0011-0012; one of sensors can be a motion detection sensor], at least one of (a) the user presence detection analyzer to identify a presence of a user relative to an electronic device based on first sensor-3-Attorney Docket No.: AC6412-US Preliminary Amendmentdata generated by a first sensor of the electronic device or (b) at least one of the image data analyzer or the motion data analyzer to determine a gesture of the user relative to the device based on second sensor data generated by a second sensor of the electronic device [Fig. 1-4; para 0008-0013; at least detecting a presence of a human being proximate to the electronic device]; 

a thermal constraint selector to select a thermal constraint for a temperature of an exterior surface of the electronic device based on one or more of the presence of the user or the gesture [Fig. 1-4; para 0008-0013; adjusting the temperature and/or speed of cooling fan based on detecting a presence of a human being proximate to the electronic device]; and 

[Fig. 1-4; para 0008-0013, 0015, 0020; adjusting the performance of one or more components].


As per claim 19, Senatori discloses at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least: 

identify one or more of (a) a presence of a user relative to an electronic device based on first sensor data generated by a first sensor of the electronic device, (b) a facial feature of the user based on second sensor data generated by a second sensor of the electronic device, or (c) a gesture of the user based on the second sensor data [Fig. 1-4; para 0008-0013; at least detecting a presence of a human being proximate to the electronic device]; 

select a thermal constraint for a temperature of an exterior surface of the electronic device based on one or more of the presence of the user, the facial feature, or the gesture [Fig. 1-4; para 0008-0013; adjusting the temperature and/or speed of cooling fan based on detecting a presence of a human being proximate to the electronic device]; and  -5-Attorney Docket No.: AC6412-US Preliminary Amendment 

adjust a power level for a processor of the electronic device based on the thermal constraint [Fig. 1-4; para 0008-0013, 0015, 0020; adjusting the performance of one or more components].


As per claim 3, Senatori discloses wherein the processor is to adjust the acoustic noise level by generating an instruction to increase a rotational speed of the fan [Fig. 1-4; para 0008-0013; adjusting speed of a cooling fan].

As per claim 4, Senatori discloses wherein the processor is to adjust the temperature of the exterior surface of the device by controlling a power source of the device [Fig. 1-4; para 0008-0013, 0015, 0020; adjusting the performance of one or more components].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 10, 14, 16, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Senatori  (US Pub. 2013/0021750) in view of Cheng et al (US Pub. 2013/0289792; hereinafter Cheng).

As per claims 5, 14, and 23-24, Senatori discloses the invention substantially. Senatori does not specifically disclose regarding a microphone but use of a microphone is well-known. However, Cheng (in the same field of endeavor) clearly discloses utilizing a microphone to detect ambient noise in the environment and adjust the acoustic noise level [Fig. 1; para 0011, 0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to thermal management based on sensor(s) data.

As per claims 6-7, 10, and 20, Senatori discloses the invention substantially. Senatori does not specifically disclose regarding detect an input via a keyboard and adjust the temperature. But a keyboard (virtual, physical, external) is inherent to any computing device and it can be used to instruct the computing device. However, Cheng (in the same field of endeavor) clearly discloses utilizing a keyboard [Fig. 1; para 0008]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to thermal management based on sensor(s) data.

As per claims 16 and 26, Senatori discloses wherein the user presence detection sensor is further to determine a distance of the user from the electronic device, the fan acoustic constraint selector to select the fan acoustic constraint based on the distance [Fig. 1-4; para 0008-0013; adjusting speed of a cooling fan based on a user proximate distance].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Senatori  (US Pub. 2013/0021750) in view of North et al (US Pub. 2019/0239384; hereinafter North).

As per claim 8, Senatori discloses the invention substantially. Senatori does not specifically disclose regarding cleaning of the fan. However, North (in the same field of endeavor) clearly discloses regarding cleaning of the fan [Fig. 5; para 0063, 0073]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to thermal management based on sensor(s) data.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Senatori  (US Pub. 2013/0021750) in view of Ho et al (US Patent 10,725,510; hereinafter Ho).

As per claim 13, Senatori discloses the invention substantially. Senatori does not specifically disclose regarding analysis of image data, but it is well-known in the art. Ho (in the same field of endeavor) clearly discloses regarding analysis of image data of an electronic device [col. 6, line 63 – col. 7, line 12; col. 10, lines 19-33]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to thermal management based on sensor(s) data.


Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Senatori  (US Pub. 2013/0021750) in view of Cheng et al (US Pub. 2013/0289792; hereinafter Cheng) and further in view of North et al (US Pub. 2019/0239384; hereinafter North).

As per claims 17 and 27, Senatori and Cheng disclose the invention substantially. Senatori and Cheng do not specifically disclose regarding cleaning of the fan. However, North (in the same field of endeavor) clearly discloses regarding cleaning of the fan [Fig. 5; para 0063, 0073]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to thermal management based on sensor(s) data.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Senatori  (US Pub. 2013/0021750) in view of Cheng et al (US Pub. 2013/0289792; hereinafter Cheng) and further in view of Ho et al (US Patent 10,725,510; hereinafter Ho).

As per claim 18, Senatori and Cheng disclose the invention substantially. Senatori and Cheng do not specifically disclose regarding analysis of image data, but it is well-known in the art. Ho (in the same field of endeavor) clearly discloses regarding analysis of image data of an electronic device [col. 6, line 63 – col. 7, line 12; col. 10, lines 19-33]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116